Kupferman, J. P. (dissenting).
The facts are well set forth in the majority opinion by Carro, J., and the dissenting opinion by Ross, J.
While the problem of jurisdiction and the merits of the substantive legal point are separate questions, it may help to put the matter in perspective.
It is clear that the decedent initially went to Massachusetts for treatment by Dr. Lown with Aprindine, and that, when he returned to New York, he was treated by codefendant Dr. Matta by referral from Dr. Lown. The real problem here is the third-party complaint that Dr. Matta has against his mentor Dr. Lown, rather than the relationship between the plaintiff and Dr. Lown. Drs. Matta and Lown seem to have had a continuing relationship, which should lend itself to jurisdiction pursuant to CPLR 302 (subd [a]).